17-4132
    Singh v. Barr
                                                                                   BIA
                                                                             Laforest, IJ
                                                                           A205 934 989
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 16th day of August, two thousand nineteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             RICHARD C. WESLEY,
             RICHARD J. SULLIVAN,
                  Circuit Judges.
    _____________________________________

    MANPREET SINGH,
             Petitioner,

                    v.                                           17-4132
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Natasha J. Mallhi, New York, NY.

    FOR RESPONDENT:                   Chad A. Readler, Principal Deputy
                                      Assistant Attorney General; Greg
                                      D. Mack, Senior Litigation
                                      Counsel; Aaron D. Nelson, Trial
                                      Attorney, Office of Immigration
                                      Litigation, U.S. Department of
                                      Justice, Washington, DC.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Manpreet Singh, a native and citizen of India,

seeks review of a November 30, 2017, decision of the BIA

affirming a March 3, 2017, decision of an Immigration Judge

(“IJ”) denying asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).      In re Manpreet

Singh, No. A205 934 989 (B.I.A. Nov. 30, 2017), aff’g No.

A205 934 989 (Immig. Ct. N.Y. City Mar. 3, 2017).        We assume

the   parties’   familiarity   with   the   underlying   facts   and

procedural history in this case.

      Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA.        See Wangchuck v.

Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).        We

review the agency’s adverse credibility determination for

substantial evidence.    See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).     “Considering

the totality of the circumstances, and all relevant factors,

a trier of fact may base a credibility determination on the

. . . consistency between the applicant’s . . . written and

                                 2
oral statements . . . , the internal consistency of each such

statement, [and] the consistency of such statements with

other evidence of record . . . without regard to whether an

inconsistency, inaccuracy, or falsehood goes to the heart of

the applicant’s claim, or any other relevant factor.”                       8

U.S.C. § 1158(b)(1)(B)(iii).              “We defer . . . to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”                 Xiu Xia Lin

v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

Gao, 891 F.3d at 76.

      The adverse credibility determination in this case is

supported by substantial evidence.               The agency reasonably

relied on inconsistencies and omissions in Singh’s written

and   oral   statements,      and   on    inconsistencies       between   his

statements        and   documentary       evidence.        See       8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 166-67, 166

n.3; see also Hong Fei Gao, 891 F.3d at 78-79 (allowing

reliance     on   omissions   of    “facts   .   .   .   that    a   credible

petitioner would reasonably have been expected to disclose”).

Singh initially said at his border interview that Congress

Party members invaded his home, tied him up, and beat him;

                                      3
but he did not mention that incident during his credible fear

interview, in his application, or during direct testimony.

He also testified to being unconscious and hospitalized after

a beating, but he failed to mention the hospitalization during

his interviews or in his application, and his medical record

did not reflect that he lost consciousness.

    Singh did not offer compelling explanations for the

inconsistencies and omissions.    See Majidi v. Gonzales, 430
F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more than

offer a plausible explanation for his inconsistent statements

to secure relief; he must demonstrate that a reasonable fact-

finder would be compelled to credit his testimony.” (internal

quotation marks omitted)).    His explanation that the home

invasion was too insignificant to mention is undermined by

the fact that this was the first incident of harm that he

disclosed to border patrol officials and by his testimony

during direct examination of relatively minor telephonic

threats by the Congress Party.    Singh said that he did not

include the hospitalization in his application because he

wanted his application to match his credible fear interview

record.   This explanation was also not compelling as it

demonstrated that Singh’s objective in writing his asylum

                              4
statement was to maintain a consistent narrative based on a

prior interview rather than to disclose a true and full

account of the alleged persecution he endured.

    Although the agency may err in relying too heavily on

the omission of minor medical treatment at least where the

information supplemented, rather than contradicted, earlier

statements,    the   agency     did        not    err     here   because    the

hospitalization was a significant event.                  See Hong Fei Gao,
891 F.3d at 82 (requiring that omissions “be weighed in light

of the totality of the circumstances and in the context of

the record as a whole”); see also Ming Zhang v. Holder, 585
F.3d 715, 726 (2d Cir. 2009) (holding that the agency may

“draw an adverse inference about petitioner’s credibility

based, inter alia, on h[is] failure to mention” important

details or events in prior statements).

    Given     the    inconsistencies             and    omissions,    the   IJ

reasonably    determined      that        Singh’s       credibility   was    in

question.    See 8 U.S.C. § 1158(b)(1)(B)(iii).                  Moreover, the

IJ did not err in finding that Singh failed to rehabilitate

his testimony with reliable corroborating evidence.                   See Biao

Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

applicant’s failure to corroborate his or her testimony may

                                      5
bear on credibility, because the absence of corroboration in

general makes an applicant unable to rehabilitate testimony

that has already been called into question.”).                   The agency

did not err in declining to afford significant weight to the

hospital report, Sikh Gurudwara letter, and declarations from

Singh’s parents and two witnesses because the authors were

not available for cross-examination.               See Y.C. v. Holder, 741
F.3d 324, 332 (2d Cir. 2013) (“We generally defer to the

agency’s     evaluation   of    the       weight     to   be   afforded        an

applicant’s documentary evidence.”); see also In re H-L-H- &

Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010) (finding that

unsworn letters from friends and family did not provide

substantial    support    for   claims       because      they       were    from

interested    witnesses   not    subject       to     cross-examination),

overruled on other grounds by Hui Lin Huang v. Holder, 677
F.3d 130, 133-38 (2d Cir. 2012).             Further, as the IJ found,

Singh’s parents’ letters did not mention that Congress Party

members had invaded their home, tied Singh up, and beaten

him, and the hospital report did not note that Singh had been

unconscious.

    Given     the   inconsistencies,         omissions,        and    lack     of

reliable corroboration, the adverse credibility determination

                                      6
is supported by substantial evidence.   See Xiu Xia Lin, 534
F.3d at 167.   That determination is dispositive of asylum,

withholding of removal, and CAT relief because all three

claims were based on the same factual predicates.    See Paul

v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe
                           Clerk of Court




                             7